Applicant appeals from an order of the Supreme Court, Queens County, entered September 1, 1959, denying her motion for leave to file an affidavit (amounting to a notice of intention to file claim) with the Motor Vehicle Accident Indemnification Corporation, pursuant to the provisions of subdivision (e) of section 608 of the Insurance Law. Order reversed on the law and the facts and application granted, with costs. Findings of fact insofar as they may be inconsistent herewith are reversed, and new findings are made as indicated herein. In our opinion, the grounds upon which the application is based come within the provisions of section 608 of the Insurance Law. The notice of intention to file claim was filed only 17 days after the expiration of the statutory 90-day period; no prejudice is shown or claimed due to such late filing; and the statute had been enacted very recently. Under all the circumstances, we think the short delay may reasonably be attributed to appellant’s infancy and, in a proper exercise of discretion, the motion should have been granted. (Cf. Natoli v. Board of Educ. of City of Norwich, 277 App. Div. 915, affd. 303 N. Y. 646; Biancoviso V. City of New York, 285 App. Div. 320.) Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.